Citation Nr: 0732726	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  04-40 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
pursuant to Title 38, United States Code, Chapter 35.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1953 to 
July 1973.  He died in September 2003.  The appellant is the 
veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

In November 2004, the appellant submitted additional 
evidence, along with a waiver of initial consideration by the 
RO.


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam.

2.  The cause of the veteran's death is not shown to be 
related to a service-connected disability or to an incident 
of service origin, including exposure to Agent Orange. 


CONCLUSIONS OF LAW

1.  A service-connected disease or disability was neither the 
principal cause, nor a contributory cause, of the veteran's 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2007).

2.  The criteria for entitlement to DEA benefits have not 
been met. 38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 
3.807(a), 21.3020, 21.3021 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  See Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

In a January 2004 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate her 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  However, as the appeal is denied, any 
failure to provide the appellant with additional notice 
regarding a disability rating or effective date elements of 
the claim on appeal has not resulted in any prejudice.

For the above reasons, the Board finds that the January 2004 
letter substantially complied with VA's notice requirements.  

The file includes service medical records and private medical 
records.  The Board is unaware of any outstanding medical 
records; as such, the Board finds that VA's duty to assist in 
obtaining the veteran's medical records has been fulfilled.  

The Board notes that VA has not solicited a medical opinion 
with respect to the cause of the veteran's death.  Under 
38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that the veteran 
suffered an event, injury or disease in service or has a 
disease or symptoms of a disease within a specified 
presumptive period; (3) an indication the current disability 
or symptoms may be associated with service; and (4) there is 
not sufficient medical evidence to make a decision.  See 
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  

The Board acknowledges post-service medical records that 
indicate the veteran was diagnosed with laryngeal carcinoma 
and metastatic melanoma, and received treatment for these 
conditions.  A careful review of the service and post-service 
medical records, however, is negative for diagnoses of any 
cancerous conditions until at least September 1989, more than 
16 years subsequent to the veteran's discharge from active 
duty, and as a lay person, the appellant is not competent to 
report that the veteran's cancerous conditions were related 
to his military service; such etiological opinions require 
medical expertise.  Thus, there is no competent evidence 
indicating that the veteran suffered an event, injury, or 
disease in service or within a specified presumptive period, 
that caused his death.  As such, there is no reasonable 
possibility that a VA medical opinion would result in 
findings favorable to the appellant, and therefore VA is not 
required to a medical opinion as to the cause of the 
veteran's death.  

Based on the procedural history of this case, the Board 
concludes that VA has complied with the duties to notify and 
assist obligations set forth in 38 U.S.C.A. §§ 5103(a) and 
5103A.  Overall, the facts relevant to this appeal have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

I.  Service Connection for the Cause of the Veteran's Death 

Service connection may be established for the cause of a 
veteran's death when a service-connected disability "was 
either the principal or a contributory cause of death."  38 
C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310.  A service-
connected disability is the principal cause of death when 
that disability, "singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto." 38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have "contributed substantially or materially" 
to death, "combined to cause death," or "aided or lent 
assistance to the production of death." 38 C.F.R. § 
3.312(c)(1).  See Harvey v. Brown, 6 Vet. App. 390, 393 
(1994).

Therefore, service connection for the cause of a veteran's 
death may be demonstrated by showing that the veteran's death 
was caused by a disability for which service connection had 
been established at the time of death, or for which service 
connection should have been established.  Service connection 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence or, in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).  The determination as to whether these 
Hickson requirements are met is based on an analysis of all 
the evidence of record and the evaluation of its credibility 
and probative value.  See Baldwin v. West, 13 Vet. App. 1; 38 
C.F.R. § 3.303(a).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform diseases consistent 
with chloracne, Type 2 diabetes (also known as Type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea) and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset.  38 C.F.R. § 
3.309(e), and Note 2.

For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during the period beginning on January 9, 1962 and ending on 
May 7, 1975.  A veteran who served in the Republic of Vietnam 
during the period set out above shall be presumed to have 
been exposed to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(a)(6)(i) and (iii).

The appellant contends that the veteran was exposed to Agent 
Orange during his service, and that his death was a direct 
result of this exposure.  

Service personnel records show that the veteran served in 
Thailand from February 1972 to February 1973.  These records 
do not reflect that the veteran served in the Republic of 
Vietnam during the Vietnam War Era.  The appellant contends 
that the veteran was exposed to Agent Orange from the 
aircraft he maintained from post combat missions.  Her 
assessment does not adequately demonstrate exposure to Agent 
Orange.  She has no competence to make such an assertion.  
Therefore, the presumptions pertaining to herbicide exposure 
do not apply in the present case.  Furthermore, there is no 
credible evidence in the file that the veteran was exposed to 
Agent Orange.  

The veteran's death certificate shows he died on September 
[redacted], 2003.  The immediate cause of death is listed as 
metastatic melanoma.  The contributing factor identified is 
laryngeal carcinoma.  Service medical records are negative 
for any complaints of, treatment for, or diagnosis of any 
form of cancer or exposure to an herbicidal agent.  

Post service medical records reflect treatment of laryngeal 
carcinoma and metastatic melanoma.  The veteran was diagnosed 
with laryngeal carcinoma in September 1989 and metastatic 
melanoma in December 1998, more than 16 and 25 years since 
his military discharge, respectively.  The post-service 
medical records do not provide any link to the veteran's 
military service.

In this latter regard, a letter from Michael Gutierrez, M.D., 
dated in December 2003, states that it was possible that 
Agent Orange exposure was a contributing fact in the 
veteran's development of cancer, which resulted in his death.  
A letter from Michael S. Mokris, M.D., dated in January 2004, 
states that the veteran's exposure to Agent Orange possibly 
contributed to his development of cancers.  Dr. Mokris 
submitted a second letter, dated in October 2004, in which he 
again opined that the veteran's multiple cancers were at 
least as likely as not related to his service experience and 
exposure to Agent Orange, and that the development of 
multiple cancers was at least as likely as not secondary to a 
deficiency of his immune system, which was also likely 
related to Agent Orange exposure.  These three opinions, 
however, are not supported by any associated medical studies, 
but more importantly, they are based on the assumption of the 
veteran's Agent Orange exposure, which has not been shown to 
have occurred in service.  Therefore, any medical opinion 
linking the veteran's death to Agent Orange exposure does not 
support the claim for service connection because in-service 
Agent Orange exposure is not shown.  

In sum, the record shows no evidence of the veteran's 
terminal illnesses in service or for years thereafter.  
Likewise, since the record fails to show the veteran was 
exposed to Agent Orange in service, medical opinions linking 
the veteran's terminal illnesses to Agent Orange do not 
provide a link between those illnesses and service.  
Accordingly, the evidence fails to show a link between the 
veteran's service and his death, and a basis upon which to 
establish service connection for the cause of the veteran's 
death has not been presented.   

II. Entitlement to DEA Benefits

Chapter 35 DEA is a program of education or special 
restorative training that may be authorized for an eligible 
person, such as a surviving spouse, if the applicable 
criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. 
§§ 21.3020, 21.3021.  

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met:  (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or (4) the veteran died as a 
result of a service-connected disability.  38 U.S.C.A. §§ 
3501, 3510; 38 C.F.R. §§ 3.807(a), 21.3020, 21.3021.

The appellant's claim seeking entitlement to Chapter 35 
educational benefits was premised upon establishing that the 
veteran's death was service-connected. In light of the 
Board's decision herein denying service connection for the 
cause of the veteran's death, the criteria for entitlement to 
DEA benefits have not been met.  


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.

Entitlement to DEA benefits under Chapter 35, Title 38, 
United States Code, is denied. 


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


